Opinion by
Rice, P. J.,
As stated by the learned president judge of the common pleas there is no difference between this case and that of Yeingst against the same defendant, excepting that here all the land taken borders on the old right of way and was devoted to the mere widening of the same, while in the Yeingst case it appears to have been used for straightening the former road and is not wholly immediately along that theretofore appropriated and occupied by it. The material questions, however, are the same, and for the reasons given in the opinion in the Yeingst case, ante, p. 106, the same decree must be entered.
The decree is affirmed at the costs of the appellant.